236 Ga. 901 (1976)
225 S.E.2d 902
JONES
v.
THE STATE.
31084.
Supreme Court of Georgia.
Submitted May 5, 1976.
Decided May 18, 1976.
*903 Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, Harrison Kohler, Assistant Attorney General, for appellee.
JORDAN, Justice.
Appellant appeals from a conviction of murder and a life sentence.
Appellant's sole enumeration of error is on the general grounds. The testimony at trial produced the following evidence: On the day of her death, July 5, 1975, the victim rode with three friends to an apartment *902 complex so that she could retrieve certain stereo components. Upon their arrival, the victim began carrying components from an apartment to the automobile. On the porch, the victim was confronted by the appellant carrying a pistol. An argument ensued resulting in the firing of three shots by appellant who immediately fled the scene. The victim was struck in the chest and died soon thereafter.
Neither of the persons accompanying the victim saw the victim with a weapon, nor did they see the actual shooting. The third did see the entire incident and testified that she did not see the victim with a weapon, nor act as though she was reaching for one.
Three witnesses for the defense testified that the victim threatened appellant and just before the shooting reached into her bosom as to reach for a weapon. Two of the defense witnesses admitted to never seeing the victim with a weapon. Appellant, his girl friend and her mother testified that the day prior to the incident, the victim had threatened appellant's life. Appellant further testified that as he walked out onto the porch the victim again threatened to kill him and that he fired for fear of his life when the victim reached into her bosom as to reach for a pistol. Appellant admitted on cross examination that he did not see the victim in possession of a weapon.
Appellant argues that the evidence was insufficient to establish malice and that the defense established self-defense.
In passing on the general grounds, we do not pass on the weight of the evidence, but rather on its sufficiency to sustain the verdict. We must review the evidence in the light most favorable to the verdict, and if evidence exists which supports the verdict and there is no error of law the verdict will not be disturbed. Proctor v. State, 235 Ga. 720 (221 SE2d 556) (1975); Sheppard v. State, 235 Ga. 89 (218 SE2d 830) (1975). The record discloses evidence sufficient to support the jury's finding of malice and we affirm the conviction.
Judgment affirmed. All the Justices concur.